DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1, 3-9, 11, 13-19, 21, 23-29, and 31-36 responded on April 05, 2022 are pending,  claims 1, 3, 4, 6, 8, 11, 13, 14, 16-18, 21, 23, 24, 26, and 28 are amended, and claims 31-36 are new.
Response to Arguments
Applicant’s arguments, see pg. 12-13, filed April 05 2022, with respect to the rejection(s) of claim 1  have been considered but are moot because the arguments do not apply to any of the additional references being used in the current rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 11, 13-17, 21, 23-27, 31-33 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 2014/0334391 A1, hereinafter "Khoshnevis") in view of Marinier et al. (US 2018/0234136 A1, hereinafter "Marinier").
Regarding claim 1, Khoshnevis discloses a method of wireless communication, comprising:
processing a first plurality of channel state information (CSI) reports at a first rate (Khoshnevis, [0015] The Type 2 CSI report may be a periodic CSI report (i.e. CSI report at a first rate). Type 2 CSI reporting may be configured in a CSI process configuration);
monitoring, by a user equipment (UE), for presence of aperiodic channel state information (CSI) reference signals (CSI-RS) (Khoshnevis, [0015, 92] A field in a downlink control information (DCI) may specify whether Type 2 aperiodic CSI reporting is triggered (i.e. a presence), UE could monitor the CSI reference resources for aperiodic Type 2 CSI measurement/reporting); and
Khoshnevis discloses when the aperiodic CSI is trigger, UE monitor the CSI for aperiodic measurement or reporting but does not explicitly disclose in response to detection of the presence of aperiodic CSI-RS aperiodic CSI-RS during the monitoring for the presence of aperiodic CSI-RS, processing a second plurality of CSI reports at a second rate.
Marinier from the same field of endeavor discloses in response to detection of the presence of aperiodic CSI-RS aperiodic CSI-RS during the monitoring for the presence of aperiodic CSI-RS, processing a second plurality of CSI reports at a second rate (Marinier, [0059, 63] In one or more embodiments, aperiodic feedback may be transmitted on the PUSCH channel, a WTRU may employ to efficiently report CSI feedback (e.g., reduces the amount of unnecessary reporting of CSI (i.e. a second CSI reports at a second rate) information)).
 It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified CSI reporting disclosed by Khoshnevis and reduce CSI reporting disclosed by Marinier with a motivation to make this modification in order to allow efficiently report the CSI for multiple transmission points (Marinier, [0063]).
Regarding claim 3, Khoshnevis discloses wherein the uplink shared channel limitation is determined based on one of:
a predetermined threshold uplink timing advance (Not given patentable weight due to non-selected option);
an aperiodic CSI-RS trigger via a physical downlink control channel (PDCCH) (Khoshnevis, [0032, 70]The CQI indicates the highest modulation and coding scheme (MCS) that can be used for transmission of the PDSCH with a block error rate no larger than 10%, The DCI may be carried by the PDCCH); or
the aperiodic CSI-RS trigger via an enhanced PDCCH (EPDCCH) (Khoshnevis, [0041, 0070]a report is triggered for the serving cell it can be carried by the EPDCCH).
Regarding claim 4, Khoshnevis discloses wherein, when the UE is configured for uplink carrier aggregation, the uplink shared channel limitation further includes configuration of the UE for one of: 
limiting a number of uplink shared channel transmissions over one or more aggregation (Khoshnevis, [0095] only one uplink component carrier (CC) (or cell) (i.e., PCC or PCell) may be utilized for transmission using the physical uplink control channel (PUCCH));
restricting a combination of the uplink shared channel transmissions over the one or more of the CCs (Not given patentable weight due to non-selected option);
restricting the uplink shared channel transmissions based on a per physical uplink control channel (PUCCH) group (Not given patentable weight due to non-selected option); or
restricting the uplink shared channel transmissions based on a number of CCs designated for an uplink shared channel (Not given patentable weight due to non-selected option). 
Regarding claim 5, Khoshnevis discloses wherein the restricting the uplink shared channel transmissions based on the per PUCCH group includes restricting with a different restriction for each PUCCH group (Not given patentable weight due to depend on non-selected option of the claim).
Regarding claim 6, Khoshnevis discloses wherein the uplink shared channel limitation is determined based on an uplink scheduling channel scheduling delay less than or equal to a predetermined minimum scheduling delay (Khoshnevis, [0045] if the uplink delay field is set to zero. The UE may postpone aperiodic CSI reporting to the next available uplink subframe if the UL delay field is set to 1).
Regarding claim 7, Khoshnevis discloses further including:
determining, by the UE, whether CSI-RS associated with all of a plurality of CSI processes for CSI reporting are configured one of: semi-statically, or dynamically (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) semi-static, dynamic or periodic);
setting a number of CSI processes for CSI reporting by the UE to a first amount up to a total number of the plurality of CSI processes in response to a determination of semi-statically configured (Khoshnevis, [0064-0068] the measurement configuration is semi-static, this enables Type 2 measurement/reporting in a CSI process); and
restricting the number of CSI processes for CSI reporting by the UE to a second amount up to a subset of the plurality of CSI processes in response to a determination of dynamically configured, wherein the subset is less than the total number (Khoshnevis, [0064-0068] (CSI) report may be used to inform the eNB 102 to adjust the transmission rate (modulation scheme and coding rate) dynamically based on the existing channel conditions).
Regarding claim 31, Khoshnevis does not explicitly disclose wherein the second rate is slower than the first rate.
Marinier from the same field of endeavor discloses wherein the second rate is slower than the first rate (Marinier, [0063] a WTRU may employ to efficiently report CSI feedback (e.g., reduces the amount of unnecessary reporting of CSI information)).
 It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified CSI reporting disclosed by Khoshnevis and reduce CSI reporting disclosed by Marinier with a motivation to make this modification in order to allow efficiently report the CSI for multiple transmission points (Marinier, [0063]).
Regarding claim 32, Khoshnevis discloses further comprising determining an uplink shared channel limitation associated with the aperiodic CSI reporting on the uplink shared channel (Khoshnevis, [0041] the UE 104 may perform aperiodic CSI reporting using the physical uplink shared channel (PUSCH) in subframe n+k on a serving cell, if the respective CSI request field is set to trigger a report and is not reserved).
Regarding claim 33, Khoshnevis discloses wherein the uplink shared channel limitation includes configuration of the UE for one of:
processing an aperiodic CSI without support for uplink data on an uplink shared channel (no given patentable weight due to not selected option);
processing the aperiodic CSI or a single port transmission uplink shared channel;
processing the aperiodic CSI or a rank 1 uplink shared channel (no given patentable weight due to not selected option); or
processing the aperiodic CSI or an uplink shared channel with a predetermined threshold limitation of one of: a transport block size (TBS), or a modulation and coding scheme (MCS) (Khoshnevis,  [0031]The CQI indicates the highest modulation and coding scheme (MCS) that can be used for transmission of the PDSCH with a block error rate no larger than 10%).
Regarding to claims 11, 13-17, 21, 23-27 and 35-36, these claims recite “An apparatus configured for wireless communication” that disclose similar steps as recited by the method of claims 1, 3-7 and 31-33, Khoshnevis further discloses the apparatus (Fig. 1 eNB and UE) thus are rejected with the same rationale applied against claims 1, 3-7 and 31-33 as presented above.
Claims 8-9, 18-19, 28-29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US 2014/0334391 A1, hereinafter "Khoshnevis") in view of Marinier et al. (US 2018/0234136 A1, hereinafter "Marinier") as applied to claim above, and further in view of Gaal et al. (US 2014/0341051 A1, hereinafter "Gaal") .
Regarding claim 8, Khoshnevis discloses further comprising, in response to detection of the aperiodic CSI-RS during the monitoring for the presence of aperiodic CSI-RS, processing the aperiodic CSI reporting processed by the UE based on a level of CSI processing, wherein, 
Khoshnevis does not explicitly disclose reporting CSI based on outdated CSI measurements for the one or more CSI request in response to the total number of CSI requests for the unreported CSI exceeding a triggering threshold.
Gaal from the same field of endeavor discloses reporting CSI based on outdated CSI measurements for the one or more CSI request in response to the total number of CSI requests for the unreported CSI exceeding a triggering threshold (Gaal, [0095] the UE may not allocate resource for this report or may allocate reduced resource. In another alternative, if the UE determines a flexible subframe to be for uplink communications, the UE may report CSI as usual. The report may be based on measurement from valid downlink subframe(s) before the flexible subframe. As a result, the reported CSI value may be outdated).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gaal’s system for outdated CSI into Khoshnevis’s CSI reporting process as modified by Marinier with a motivation to make this modification in order to achieve improved spatial reuse of control channel resources (Gaal, [0061]).	
Regarding claim 9, Khoshnevis does not explicitly disclose wherein the triggering threshold is determined by a total number of CSI processes supported by UE capability.
Gaal from the same field of endeavor discloses wherein the triggering threshold is determined by a total number of CSI processes supported by UE capability (Gaal, [0095] the UE may use reduced power control or no power control for these bits. For determining the amount of resources for piggybacking the CSI feedback on PUSCH, for example, the UE may not allocate resource for this report or may allocate reduced resource (i.e. UE capability)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gaal’s system for outdated CSI into Khoshnevis’ CSI reporting process as modified by Marinier with a motivation to make this modification in order to achieve improved spatial reuse of control channel resources (Gaal, [0061]).
Regarding claim 34, Khoshnevis does not explicitly disclose processing the aperiodic CSI reporting processed by the UE based on a level of CSI processing by dropping all excess aperiodic CSI reports, wherein the excess aperiodic CSI reports are defined to include any aperiodic CSI reports corresponding to any CSI request received by the UE in excess of one CSI request within a predetermined number of subframes.
Gaal from the same field of endeavor discloses processing the aperiodic CSI reporting processed by the UE based on a level of CSI processing by dropping all excess aperiodic CSI reports, wherein the excess aperiodic CSI reports are defined to include any aperiodic CSI reports corresponding to any CSI request received by the UE in excess of one CSI request within a predetermined number of subframes (Gaal, [0093, 95] if the UE performs CSI measurement filtering, the UE may further omit the flexible subframe from the filtering operation, the UE may omit CSI reporting for the flexible subframe or report a predetermined value.).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have to include the teachings of Gaal’s system for outdated CSI into Khoshnevis’ CSI reporting process as modified by Marinier with a motivation to make this modification in order to achieve improved spatial reuse of control channel resources (Gaal, [0061]).
Regarding to claims 18-19 and 28-29, these claims recite “An apparatus configured for wireless communication” that disclose similar steps as recited by the method of claims 8-9, Khoshnevis further discloses the apparatus (Fig. 1 eNB and UE) thus are rejected with the same rationale applied against claims 8-9 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415